            Case 5:21-mj-00008-CHW Document 9-7 Filed 01/21/21 Page 1 of 2

USA                                                                         Government's Exhibits
v
WILLIAM MCCALL CALHOUN, JR.

CASE NO: 5:21‐MJ‐00008‐CHW‐1



   NO.                     DESCRIPTION                       IDENTIFIED     ADMITTED

    1    Screenshot FB                                      SA Armentrout     yes
    2    Screenshot FB                                      SA Armentrout     yes
    3    Screenshot FB                                      SA Armentrout     yes
    4    Screenshot FB                                      SA Armentrout     yes
    5    Screenshot FB                                      SA Armentrout     yes
    6    Screenshot FB                                      SA Armentrout     yes
    7    Screenshot FB
    8    Video‐Business Insider Screenshot                  SA Armentrout     yes


   35    Mr. Scott's Video (contains Calhoun's Video)       SA Armentrout     yes
   35a   Transcript of 35 audio                             SA Armentrout     yes

   34    Video                                              SA Armentrout     yes
   30    Screenshot of 34 video                             SA Armentrout     yes

 29‐Sep Twitter Posts Feb 28                                SA Armentrout     yes

   31    Picture ‐ Search Warrant                           SA Armentrout     yes
   32    Picture ‐ Search Warrant                           SA Armentrout     yes


 Witness SA Timothy Armentrout, FBI


   33    NO MENTION




                                                        1
           Case 5:21-mj-00008-CHW Document 9-7 Filed 01/21/21 Page 2 of 2

USA                                                               Government's Exhibits
v
WILLIAM MCCALL CALHOUN, JR.

CASE NO: 5:21‐MJ‐00008‐CHW‐1




                                         2
